Citation Nr: 0921847	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic fatigue 
syndrome.

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to benefits for total disability based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which denied the benefit sought on appeal.

In March 2007, the Board remanded the Veteran's claim for 
further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the March 2007 remand, the Veteran's claims were remanded 
to obtain opinions as to the cause and etiology of the 
Veteran's claimed acquired psychiatric disorder (previously 
characterized as depression), sinusitis, and chronic fatigue 
syndrome.  

The remand specifically requested that the examiner 
performing the sinus examination provide an opinion as to 
whether it is at least as likely as not that any sinus 
disorder had its onset during or was aggravated by service, 
"including presumed exposure to herbicides."  In October 
2008, the Veteran underwent a VA examination of the sinuses, 
but the conclusion reached by the VA examiner did not include 
a nexus opinion as to whether the current diagnosis of 
chronic sinusitis had its onset during or was aggravated by 
service.  The examiner noted the Veteran's current diagnosis 
and reported history, but provided no adequate nexus opinion.  

Regarding the claim of entitlement to service connection for 
an acquired psychiatric disorder and chronic fatigue 
syndrome, the Board in its March 2007 remand requested that a 
VA examiner opine as to whether the Veteran currently 
experiences the claimed disorders, and whether they were at 
least as likely as not caused or worsened by service or any 
service connected disabilities.  During the Veteran's October 
2008 VA psychiatric examination, he was diagnosed as having a 
"[m]ood disorder secondary to medical condition."  The 
examiner did not indicate the nature of the mood disorder, 
but noted that the Veteran's mental disorder was secondary to 
his chronic fatigue syndrome.  The examiner, however, did not 
provide any opinion as to whether any psychiatric disability 
or chronic fatigue syndrome was caused or aggravated by 
service, nor did he indicate whether either was secondarily 
due to the Veteran's service-connected disabilities.  In 
another VA examination performed the same month, the examiner 
deferred any discussion of depression to the psychiatric 
examination, but indicated that he could not resolve the 
issue of whether chronic fatigue syndrome was caused or 
worsened by service without resorting to mere speculation.  
He then indicated that the Veteran was never treated for or 
diagnosed as having chronic fatigue in service and was not 
diagnosed for 30 years later in 1995.  Finally, he indicated 
that there was no nexus.  This examiner also did not opine as 
to whether the Veteran's chronic fatigue syndrome was 
secondary to any of the Veteran's service-connected 
disabilities.  

As such, the Board finds both VA examinations inadequate for 
purposes of deciding the Veteran's claim and his claim must 
again be remanded for VA examinations to be scheduled and 
opinions obtained as to the cause and etiology of the 
Veteran's claimed disabilities.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the VA Secretary a concomitant duty to ensure compliance 
with the terms of the remand, either personally or as the 
head of the Department.  Additionally, the Court stated that 
where the remand orders of the Board or the Court are not 
complied with, the Board itself errs in failing to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran's claim of entitlement to TDIU benefits is 
deferred pending readjudication of the instant claims.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the nature and 
etiology of his sinusitis.  The Veteran's 
claims folder should be made available to 
the examiner for review.  The examiner is 
to perform all necessary clinical testing 
and render all appropriate diagnoses.  The 
examiner should then render an opinion as 
to whether it is at least as likely as not 
that the Veteran's sinusitis had its 
origin during service.  The examiner 
should specifically address the Veteran's 
in-service treatment for sinus congestion 
and colds, and should address whether it 
is related to his presumed exposure to 
herbicide agents.  

2.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the nature and 
etiology of any psychiatric disorders.  
The Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  If the examiner 
renders a diagnosis of a "mood 
disorder," he/she should describe the 
specific nature and features of any mood 
disorder that is diagnosed.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed psychiatric 
disorder had its origin during service, 
was worsened by service, or is secondarily 
related to a service-connected disability.  

3.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the nature and 
etiology of any chronic fatigue syndrome.  
The Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary 
clinical testing and render all 
appropriate diagnoses.  The examiner 
should then render an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed chronic 
fatigue syndrome had its origin during 
service, was worsened by service, or is 
secondarily related to a service-connected 
disability.  

4.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review

The purpose of this REMAND is to obtain additional 
evidentiary development and the Board, at this time, does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable.  The Veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




